Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
	Claim(s) 1, 3, 5-9, 11, 13, 15, 17, 19, and 20 are currently amended. Claim(s) 2, 4, 10, 12, 14, and 16 are original.

Response to Arguments

	On Pg. 12 to Pg. 14 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims. 
	Applicant’s arguments have been considered, but are moot based on the new ground necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibirl et al. (US 2019/0164087), hereafter referred to as “Ghibirl” in view of Peters et al. (US 8,583,769), hereafter referred to as “Peters”.

Regarding claim 1, Ghibirl teaches:
A method for performing orchestration of cognitive functions (e.g. distribute portions of tasks for information service across multiple intelligent entities and performs tasks using machine learning; Abstract; [0021]), in a distributed heterogeneous communication network (e.g. network 180; Fig. 1; Abstract, “...An intelligent element framework manages intelligent entities, which are modular and trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications. The intelligent entities may communicate with each other via the intelligent element framework. For example, an intelligent entity may generate an output and provide the output for use by one or more other intelligent entities. Thus the intelligent element framework may distribute portions of tasks for information service across multiple intelligent entities chained together, for example in a directed graph configuration;” [0021], “An intelligent entity 120 (also referred to herein as ‘IE’) is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms...;” [0037], “...In the ‘frontend’ embodiment shown in Fig. 3, the intelligent element framework 110 communicates with the OSS management and orchestration 310 using the chaining configuration 320...;” [0038], “...Example types of intelligent entities 120 include a Fault IE, Capacity IE, Performance IE, Security IE, Inventory IE, and Alarm IE...”), the method comprising:
determining, by an end-to-end cognitive orchestration (E2ECO) device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), a fault or a performance issue (e.g. outage; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to the set of network slices (e.g. virtual private networks; [0035]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”) or a set of services (e.g. information services; [0021]) across the set of network slices (e.g. virtual private networks; [0035]), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with 
determining, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), one or more possible resolutions for the fault or the performance issue based on the one or more associated causes; identifying a resolution by evaluating each of the one or more possible resolutions for at least one of a suitability to or an impact on the set of services or the set of network slices ([0043], “The first channel 600 transmits information 650 associated with the alarm to the Predictive Auto-scaling IE responsive to receiving the parameters from the Alarm RCA IE. The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”);
identifying, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), a resolution by evaluating each of the one or more possible resolutions for at least one of a suitability to or an impact on the set of services or the set of network slices ([0043], “...the Predictive Auto-scaling IE may use a machine learning model to predict an impact on resource utilization as result of the outage. Based on the prediction, the Predictive Auto-scaling IE can determine an appropriate action or no action. For instance, responsive to determining a negative impact or reduction in available resources, the Predictive Auto-scaling IE determines to commission additional resources or turn off existing virtual machines or computing devices 130 to release lower priority or unused resources...”);
implementing, by the E2ECO device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4), the resolution on one or more affected network segments of the set of network slices (e.g. virtual private networks; [0035], As a note, Ghibirl shows implementing the resolution of the virtual private networks; [0044], “The Predictive Auto-scaling IE communicates 
Ghibirl doesn’t disclose, but Peter teaches: wherein identifying the resolution comprises determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice (Peters: Col. 4, ll. 18-34, The teaching of identifying and performing a reconciliation procedure for conflicting modifications submitted by different users modifying the same configuration at some overlapping period of time and the repository stores a revision history that records previous instances of a configuration and as part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed and the repository uses the performance parameters and the previous instance of the configuration to identify and swap out a broken or poor performing newly deployed configuration with an older configuration that is known to achieve a particular level of performance to result in receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, thus determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management as taught by Ghibirl with the inclusion of receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed 

Regarding claim 11, Ghibirl discloses:
A system for performing orchestration of cognitive functions (e.g. distribute portions of tasks for information service across multiple intelligent entities and performs tasks using machine learning; Abstract; [0021]), in a distributed heterogeneous communication network (e.g. network 180; Fig. 1; Abstract, “...An intelligent element framework manages intelligent entities, which are modular and trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications. The intelligent entities may communicate with each other via the intelligent element framework. For example, an intelligent entity may generate an output and provide the output for use by one or more other intelligent entities. Thus the intelligent element framework may distribute portions of tasks for information service across multiple intelligent entities chained together, for example in a directed graph configuration;” [0021], “An intelligent entity 120 (also referred to herein as ‘IE’) is software, hardware, firmware or a combination thereof that performs tasks using automation functions such as artificial intelligence or machine learning algorithms, e.g., supervised learning, unsupervised learning, or reinforcement learning mechanisms...;” [0037], “...In the ‘frontend’ embodiment shown in Fig. 3, the intelligent element framework 110 communicates with the OSS management and orchestration 310 using the chaining configuration 320...;” [0038], “...Example types of intelligent entities 120 include a Fault IE, Capacity IE, Performance IE, Security IE, Inventory IE, and Alarm IE...”), the system comprising:
an end-to-end cognitive orchestration (E2ECO) device (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4) comprising:
at least one processor configured to execute a set of instructions for providing:
a cognitive function orchestration module (CFOM) (e.g. intelligent entities 120 and intelligent element framework 110; Fig. 4) for determining the one or more cognitive functions (e.g. tasks; [0038]) associated with each of a set of network slices (e.g. virtual private networks; [0035]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”) or with each of a set of services across the set of network slices (e.g. Fault IE, Capacity 
a fault and performance prediction module (FPPM) (e.g. Alarm RCA IE; [0042]) for determining a fault or a performance issue (e.g. outage; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to the set of network slices (e.g. virtual private networks; [0035]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1; [0035], “...virtual private networks...”) or a set of services (e.g. information services; [0021]) across the set of network slices (e.g. virtual private networks; [0035]), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”);
a fault and performance issue resolution module (FRIRM) (e.g. Predictive Auto-Scaling IE; [0043]) for: determining one or more possible resolutions for the fault or the performance issue based on the one or more associated causes; identifying a resolution by evaluating each of the one or more possible resolutions for at least one of a suitability to or an impact on the set of services or the set of network slices ([0043], “The first channel 600 transmits information 650 associated with the alarm to the Predictive Auto-scaling IE responsive to receiving the parameters from the Alarm RCA IE. The Predictive Auto-scaling IE may determine a reallocation of resources to account for the identified outage on the network component...”);
identifying a resolution by evaluating each of the one or more possible resolutions for at least one of a suitability to or an impact on the set of services or the set of network slices ([0043], “...the Predictive Auto-scaling IE may use a machine learning model to predict an impact on resource utilization as result of the outage. Based on the prediction, the Predictive Auto-scaling IE can determine an appropriate action or no action. For instance, responsive to determining a negative impact or reduction in available resources, the Predictive Auto-scaling IE determines to commission additional resources or turn off existing virtual machines or computing devices 130 to release lower priority or unused resources...”);
at least one computer-readable medium (e.g. storage medium; [0046]) that stores the set of instructions ([0046]), configuration data ([0036], “...The intelligent element framework 110 communicates with the intelligent entities 120 using the chaining configuration 220 to manage the infrastructure 200 of computing devices 130...;” [0047], “...The storage controller 706 may also write data to the storage medium 700 received from various subcomponents of the computing device 130 or from external systems 170 or other components”), fault or performance data ([0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management. The Capacity IE may track workload or resources of computing devices 130 and predict when additional capacity should be allocated to support an increase in demand. The Performance IE may monitor performance metrics of computing devices 130 such as latency, memory usage, CPU usage, network bandwidth, etc...;” [0047], “...The storage controller 706 may also write data to the storage medium 700 received from various subcomponents of the computing device 130 or from external systems 170 or other components”), rules data ([0043], “...the Predictive Auto-scaling IE may use a machine learning model to predict an impact on resource utilization as result of the outage...;” [0047], “...The storage controller 706 , and threshold data ([0038], “...The Alarm IE generates and transmits alarms responsive to determining that a given event has occurred (e.g., commissioning or decommissioning of a computing device 130) or that a certain condition has been satisfied (e.g., resource usage has reached at least a threshold level of capacity);” [0042], “...The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...;” [0047], “...The storage controller 706 may also write data to the storage medium 700 received from various subcomponents of the computing device 130 or from external systems 170 or other components”).
Ghibirl doesn’t disclose, but Peter teaches: wherein identifying the resolution comprises determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice (Peters: Col. 4, ll. 18-34, The teaching of identifying and performing a reconciliation procedure for conflicting modifications submitted by different users modifying the same configuration at some overlapping period of time and the repository stores a revision history that records previous instances of a configuration and as part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed and the repository uses the performance parameters and the previous instance of the configuration to identify and swap out a broken or poor performing newly deployed configuration with an older configuration that is known to achieve a particular level of performance to result in receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration, thus determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management 

Regarding claim 20, Ghibirl teaches:
A non-transitory computer-readable medium (e.g. memory; [0046]; [0048]) storing computer-readable instructions ([0046]) for:
determining a fault or performance issue (e.g. outage; [0042]) and one or more associated causes (e.g. root cause; [0042]), related to a set of network slices (e.g. virtual private networks; [0035]) in the distributed heterogeneous communication network (e.g. network 180; Fig. 1) or a set of services (e.g. information services; [0021]) across the set of network slices (e.g. virtual private networks; [0035]), using one or more cognitive functions associated with each of the set of services or with each of the set of network slices (e.g. distribute portions of tasks for information service across multiple intelligent entities chained together; [0021], “...intelligent entities 120 may be customized for different applications of information services...;” [0038], “...The intelligent entities 120 may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks. Particularly, the Fault IE may identify and determine solutions to issues for fault management...;” [0042], “...Alarm root cause analysis (RCA) IE receives data 610 from the target systems 608 and determines the cause of an alarm is triggered in the target systems 608 based on data 610. For instance, the Alarm RCA IE identifies an outage on a network component that caused the triggering of the alarm. The Alarm RCA IE publishes parameters 620 and 630 of the alarm or corresponding incident to certain configured channels of the intelligent element framework 110...”);
determining one or more possible resolutions for the fault or the performance issues based on the one or more associated causes ([0043], “The first channel 600 transmits information 650 
identifying a resolution by evaluating each of the one or more possible resolutions for at least one of a suitability to or an impact on the set of services or the set of network slices ([0043], “...the Predictive Auto-scaling IE may use a machine learning model to predict an impact on resource utilization as result of the outage. Based on the prediction, the Predictive Auto-scaling IE can determine an appropriate action or no action. For instance, responsive to determining a negative impact or reduction in available resources, the Predictive Auto-scaling IE determines to commission additional resources or turn off existing virtual machines or computing devices 130 to release lower priority or unused resources...”);
implementing the resolution on one or more affected network segments of the set of network slices (e.g. virtual private networks; [0035], As a note, Ghibirl shows implementing the resolution of the virtual private networks; [0044], “The Predictive Auto-scaling IE communicates instructions 660 the target systems 608 to execute the reallocation of resources...;” [0064], “...the intelligent element framework 110 may send a response to the first output from the second intelligent entity 120 to the first intelligent entity 120. The second intelligent entity 120 may determine the response according to the second output, e.g., the response is a resolution to an alarm indicated by the first output”).
Ghibirl doesn’t disclose, but Peter teaches: wherein identifying the resolution comprises determining one or more potential conflicts between a previous action performed on a service or a network slice within a pre-defined time period and possible resolutions associated with the service or the network slice (Peters: Col. 4, ll. 18-34, The teaching of identifying and performing a reconciliation procedure for conflicting modifications submitted by different users modifying the same configuration at some overlapping period of time and the repository stores a revision history that records previous instances of a configuration and as part of the revision history, the repository also stores performance parameters that are indicative of the performance by that configuration instance when it was deployed and the repository uses the performance parameters and the previous instance of the 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management as taught by Ghibirl with the inclusion of receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Peters because the impact on the set of services or the set of network slices may be substantial and remediate action may be made to correct the issue.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibril et al. (US 2019/0164087) in view of Peters et al. (US 8,583,769), as applied to claim(s) 1, 11, and 20, in further view of Tapia (US 2017/0353991), hereafter referred to as “Tapia”.

Regarding claim 2, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the service or the network slice; determining a set of parameters to be monitored to compute the set of KPIs. In an analogous art, Tapia teaches:
determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the service or the network slice ([0017], “...the cloud layer may facilitate the deployment, configuration, and activation of local and cloud servers, as well as facilitate the 
determining a set of parameters to be monitored to compute the set of KPIs (e.g. performance; [0054], “...the KPI tracker 209 of the root cause analysis module 119 measures the performance of network components of the wireless carrier network and/or performance of device components to identify poor performing geographical areas....”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of receiving training data that emulates data collected from the multiple data sources and a set of desired outputs for the training data, which may include KPIs as taught by Tapia because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 12, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the service or the network slice; determining a set of parameters to be monitored to compute the set of KPIs. In an analogous art, Tapia teaches:
determining a set of key performance indicator (KPI’s) associated with a service or a network slice upon activating the service or the network slice ([0017], “...the cloud layer may facilitate the deployment, configuration, and activation of local and cloud servers, as well as facilitate the deployment, configuration, and activation of applications and/or services;” [0050], “In the initial training data input phase of the machine learning training pipeline, it is contemplated that the machine learning training module 219 may receive a training corpus comprised of one or more input datasets from the data adaptor platform 116. The training corpus may include training data that emulates data collected from the multiple data sources 110-114 and optionally a set of desired outputs for the training data. For example, the data that is received during the training data input phase may include...KPIs...;” [0054], “...the KPI tracker 209 of the root cause analysis module 119 measures the performance of network components of the wireless carrier network and/or performance of device components to identify poor performing geographical areas....”);
determining a set of parameters to be monitored to compute the set of KPIs (e.g. performance; [0054], “...the KPI tracker 209 of the root cause analysis module 119 measures the performance of network components of the wireless carrier network and/or performance of device components to identify poor performing geographical areas....”).
determining the one or more cognitive functions based on the set of parameters to be monitored (e.g. performance; [0054]; [0033], “...one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management .

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibril et al. (US 2019/0164087) in view of Peters et al. (US 8,583,769), as applied to claim(s) 1, 11, and 20, in further view of Kerpez (US 2020/0007413), hereafter referred to as “Kerpez”.

Regarding claim 3, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: activating and monitoring each of the one or more cognitive functions by: determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service, a priority of a slice, inter-dependencies among the one or more cognitive functions, collaboration among the one or more cognitive functions, a possible fault, or a possible performance issue; and activating and monitoring the cognitive function in a set of optimal nodes. In an analogous art, Kerpez teaches:
activating and monitoring each of the one or more cognitive functions by:
determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service ([0039], “Optimization assigns...priorities...as necessary to best support services. Optimization can be performed in real-time, on demand, across the VNFs...Optimization can be affected by varying settings or , a priority of a slice (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), inter-dependencies among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), collaboration among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), a possible fault ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”), or a possible performance issue ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”); and
activating and monitoring the cognitive function in a set of optimal node ([0041], “The E2E orchestrator and the VNFs can use machine-learning or reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential 

Regarding claim 13, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: activating and monitoring each of the one or more cognitive functions by: determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service, a priority of a slice, inter-dependencies among the one or more cognitive functions, collaboration among the one or more cognitive functions, a possible fault, or a possible performance issue; and activating and monitoring the cognitive function in a set of optimal nodes. In an analogous art, Kerpez teaches:
activating and monitoring each of the one or more cognitive functions by:
determining a set of optimal network nodes from among a set of capable network nodes for activating a cognitive function based on at least one of a priority of a service ([0039], “Optimization assigns...priorities...as necessary to best support services. Optimization can be performed in real-time, on demand, across the VNFs...Optimization can be affected by varying settings or configuration of NEs, such as routers, switches, access nodes, gateways, firewalls, WAN Optimizers, Deep Packet Inspection (DPI) engines; or optimization can be affected by varying settings or configuration on network management systems or controllers, such as SDN controllers...”), a priority of a slice (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), inter-dependencies among the one or more cognitive functions (the claim elements are recited in the alternative where only one of six options is required to teach the instant claim), collaboration among the one or more cognitive functions (the claim elements are recited in the , a possible fault ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”), or a possible performance issue ([0038], “Diagnostics can be useful on their own, for network monitoring, including...Internet performance and systems faults. Diagnostics can further be used for optimization of QoS by the E2E orchestrator and the VNFs;” [0045], “...The diagnostics data can be used for fault sectionalization, showing what segments or service elements may be degrading performance. The diagnostics data can also be used for fault correlation, to identify the root cause of multiple symptoms...”); and
activating and monitoring the cognitive function in a set of optimal node ([0041], “The E2E orchestrator and the VNFs can use machine-learning or reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of the E2E orchestrator and the VNFs using reinforcement learning to distill diagnostics data, make decisions, assign resources, and perform optimization as taught by Kerpez because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the .

Claim(s) 4, 7-9, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibril et al. (US 2019/0164087) in view of Peters et al. (US 8,583,769), as applied to claim(s) 1, 11, and 20, in further view of Bakman et al. (US 8,738,972), hereafter referred to as “Bakman”.

Regarding claim 4, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends. In an analogous art, Bakman teaches:
aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue (Col. 3, ll. 13-31, “...the GUI may facilitate predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses...;” Col. 13, ll. 41-61, “...monitor may provide a user with real-time as well as predicted information on capacity utilization and performance bottlenecks...”);
determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends (Col. 14, ll. 53-67, “...The event correlator may correlate and/or otherwise process the events and/or information in preparation for a root cause analysis and/or impact analysis to address the problem or potential problem...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential 

Regarding claim 7, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: wherein identifying the resolution comprises assessing, for each of the set of services or each of the set of network slices, the impact of a possible resolution on a service or a network slices based on a set of target KPI’s for the service or the network slices upon implementing the resolution. In an analogous art, Bakman teaches:
wherein identifying the resolution comprises assessing, for each of the set of services or each of the set of network slices, the impact of a possible resolution on a service or a network slices based on a set of target KPI’s for the service (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) or the network slices upon implementing the resolution (Col. 9, ll. 32-52, “...The capacity monitor may track, via a monitor, utilization of computing resources including CPU, bandwidth, memory, disk and I/O usage and availability across hosts, VMs and other monitored entities...Using the information, the capacity manager may perform impact and scenario analysis via a performance modeler. The performance modeler may also interoperate with an optimizer to provide and implement recommendations and solutions for performance remediation and optimization across a plurality of VMs;” Col. 21, ll. 29-49, “...The recommended course of action or a solution may be determined with respect to their impact to other VMs or monitored entities...;” Col. 29, ll. 25-40, “...The impact analyzer may analyze each approach or solution to assess the impact or each approach or solution on the virtualized environment...The impact analyzer may determine that one 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses as taught by Bakman because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 8, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: wherein identifying the resolution further comprises evaluating each of the one or more possible resolutions for at least one impact on or a conflict with a set of other services or a set of other network slices based on at least one of a network condition, a set of associate KPI’s, an associated performance level for each of the set of other services or the set of other network slices. In an analogous art, Bakman teaches:
wherein identifying the resolution further comprises evaluating each of the one or more possible resolutions for at least one impact on or a conflict with a set of other services or a set of other network slices based on at least one of a network condition (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), a set of associate KPI’s (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), an associated performance level for each of the set of other services or the set of other network slices (Col. 9, ll. 32-52, “...The capacity monitor may track, via a monitor, utilization of computing resources including CPU, bandwidth, memory, disk and I/O usage and availability across hosts, VMs and other monitored entities...Using the information, the capacity manager may perform impact and scenario analysis via a performance modeler. The performance modeler may also interoperate with an optimizer to provide and implement recommendations and solutions for performance remediation and optimization across a plurality of VMs;” Col. 21, ll. 29-49, “...The recommended course of action or a solution may be determined with respect to their impact to other VMs or monitored entities...;” Col. 29, ll. 25-40, “...The impact analyzer may analyze each approach or solution to assess the impact or each approach or solution on the virtualized environment...The impact analyzer may determine that one approach may be impact fewer monitored entities than another approach. The impact analyzer may compare, weight or otherwise assess the relative and/or overall impact of the different approaches or solutions on the virtualized environment and other monitored entities”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses as taught by Bakman because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends 

Regarding claim 9, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: wherein identifying the resolution comprises identifying a possible resolution with a high suitability and at least one of a low impact on or a low conflict with the set of services, the set of other services, the set of network slices, or the set of other network slices. In an analogous art, Bakman teaches:
wherein identifying the resolution comprises identifying a possible resolution with a high suitability (e.g. recommended course of action or solution; Col. 21, ll. 29-49) and at least one of a low impact on or a low conflict with the set of services, the set of other services, the set of network slices, or the set of other network slices (e.g. may impact fewer monitored entities and relative impact; Col. 21, ll. 29-49, “...The recommended course of action or a solution may be determined with respect to their impact to other VMs or monitored entities...;” Col. 29, ll. 25-40, “...The impact analyzer may analyze each approach or solution to assess the impact of each approach or solution on the virtualized environment...The impact analyzer may determine that one approach may be impact fewer monitored entities than another approach. The impact analyzer may compare, weight or otherwise assess the relative and/or overall impact of the different approaches or solutions on the virtualized environment and other monitored entities”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential 

Regarding claim 14, Ghibirl-Peters discloses the method of claim 11, Ghibirl in view of Peters also doesn’t teach: aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends. In an analogous art, Bakman teaches:
aggregating a set of events or a set of performance trends over a pre-defined period of time; determining the fault or the performance issue (Col. 3, ll. 13-31, “...the GUI may facilitate predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses...;” Col. 13, ll. 41-61, “...monitor may provide a user with real-time as well as predicted information on capacity utilization and performance bottlenecks...”);
determining the fault or the performance issue and the one or more associated causes by evaluating the set of events or the set of performance trends (Col. 14, ll. 53-67, “...The event correlator may correlate and/or otherwise process the events and/or information in preparation for a root cause analysis and/or impact analysis to address the problem or potential problem...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference 

Regarding claim 17, Ghibirl-Peters discloses the method of claim 11, Ghibirl in view of Peters also doesn’t teach: wherein identifying the resolution comprises assessing, for each of the set of services or each of the set of network slices, the impact of a possible resolution on a service or a network slices based on a set of target KPI’s for the service or the network slices upon implementing the resolution. In an analogous art, Bakman teaches:
wherein identifying the resolution comprises assessing, for each of the set of services or each of the set of network slices, the impact of a possible resolution on a service or a network slices based on a set of target KPI’s for the service (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim) or the network slices upon implementing the resolution (Col. 9, ll. 32-52, “...The capacity monitor may track, via a monitor, utilization of computing resources including CPU, bandwidth, memory, disk and I/O usage and availability across hosts, VMs and other monitored entities...Using the information, the capacity manager may perform impact and scenario analysis via a performance modeler. The performance modeler may also interoperate with an optimizer to provide and implement recommendations and solutions for performance 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of predictive analysis of computing objects utilizing resources in a computer network by providing, for example, a slider user interface allowing a user to specify a time period within a range of time periods for predictive analyses as taught by Bakman because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 18, Ghibirl-Peters discloses the method of claim 11, Ghibirl in view of Peters also doesn’t teach: wherein identifying the resolution further comprises evaluating each of the one or more possible resolutions for at least one impact on or a conflict with a set of other services or a set of other network slices based on at least one of a network condition, a set of associate KPI’s, an associated performance level for each of the set of other services or the set of other network slices. In an analogous art, Bakman teaches:
wherein identifying the resolution further comprises evaluating each of the one or more possible resolutions for at least one impact on or a conflict with a set of other services or a set of other network slices based on at least one of a network condition (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), a set of associate KPI’s (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim), an associated performance level for each of the set of other services or the set of other network slices (Col. 9, ll. 32-52, “...The capacity monitor may track, via a monitor, utilization of computing resources including CPU, bandwidth, memory, disk and I/O usage and availability across hosts, VMs and other monitored entities...Using the information, the capacity manager may perform impact and scenario analysis via a performance modeler. The performance modeler may also interoperate with an optimizer to provide and implement recommendations and solutions for performance remediation and optimization across a plurality of VMs;” Col. 21, ll. 29-49, “...The recommended course of action or a solution may be determined with respect to their impact to other VMs or monitored entities...;” Col. 29, ll. 25-40, “...The impact analyzer may analyze each approach or solution to assess the impact or each approach or solution on the virtualized environment...The impact analyzer may determine that one approach may be impact fewer monitored entities than another approach. The impact analyzer may compare, weight or otherwise assess the relative and/or overall impact of the different approaches or solutions on the virtualized environment and other monitored entities”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and .

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibril et al. (US 2019/0164087) in view of Peters et al. (US 8,583,769), as applied to claim(s) 1, 11, and 20, in further view of Menahem et al (US 2018/0039914), hereafter referred to as “Menahem”.

Regarding claim 6, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach: wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution. In an analogous art, Menahem teaches:
wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution ([0026], “...A suitable insight is selected for an incident based on a suitability score output by a suitability model using incident parameters of the incident and insight parameters of a plurality of insights as inputs...Each insight is a potential description of the incident, and may further include or be associated with one or more recommendations for fixing or mitigating the incident;” [0078], “...The suitability score 450 indicates a likelihood that the insight is suitable for the incident, and may be utilized to select a most suitable insight for a given incident”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference 

Regarding claim 16, Ghibirl-Peters discloses the method of claim 11, Ghibirl-Peters also doesn’t teach: wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution. In an analogous art, Menahem teaches:
wherein identifying the resolution comprises determining a suitability score of a possible resolution, wherein the suitability score is indicative of the suitability of the possible resolution ([0026], “...A suitable insight is selected for an incident based on a suitability score output by a suitability model using incident parameters of the incident and insight parameters of a plurality of insights as inputs...Each insight is a potential description of the incident, and may further include or be associated with one or more recommendations for fixing or mitigating the incident;” [0078], “...The suitability score 450 indicates a likelihood that the insight is suitable for the incident, and may be utilized to select a most suitable insight for a given incident”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which .

Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibril et al. (US 2019/0164087) in view of Peters et al. (US 8,583,769), as applied to claim(s) 1, 11, and 20, in further view of Maheshwari et al. (US 2016/0104076), hereafter referred to as “Maheshwari”, in further view of Tapia (US 2017/0353991), hereafter referred to as “Tapia”.

Regarding claim 10, Ghibirl-Peters discloses the method of claim 1, Ghibirl in view of Peters also doesn’t teach:  assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of services or the set of network slices; and performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Maheshwari teaches:
assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of services ([0827],  “...Having computed an or the set of network slices (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of making a comparison, upon receiving the actual KPI value, between the expected/predicted KPI value and its corresponding KPI value to determine a larger/higher error score or relatively smaller/lower error score as taught by Maheshwari because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.
Ghibirl in view of Peters and in further view of Maheshwari also doesn’t teach: performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Tapia teaches: 
performing tuning of at least one of: a set of pre-defined rules for identifying the resolution ([0033], “...one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues...”), a plurality of assessment parameters for identifying the resolution ([0031], “...the recommendation module 120 may be configured to provide one or more suggestions or courses of action in an order of preference based on several factors such as available resources, constraints, user feedback, geolocation, and/or so forth..."), and a set of pre-defined rules for determining optimal network nodes (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration and making a comparison, upon receiving the actual KPI value, between the expected/predicted KPI value and its corresponding KPI value to determine a larger/higher error score or relatively smaller/lower error score as taught by Ghibirl, Peters, and Maheshwari with the inclusion of receiving training data that emulates data collected from the multiple data sources and a set of desired outputs for the training data, which may include KPIs as taught by Tapia because a key machine learning benefit concerns this technology’s ability to review large volumes of data and identify patterns and trends that might not be apparent to a human. For instance, a machine learning program may successfully pinpoint a causal relationship between two events and to overcome the shortcomings of fault or performance analysis and resolution by applying artificial intelligence/machine learning to bring the root cause analysis and remediation to the next level.

Regarding claim 19, Ghibirl-Peters discloses the method of claim 1, however Ghibirl teaches: wherein the at least one processor is further configured for: providing at least one of a slice orchestration module (SLOM), a service lifecycle handling module (SLHM), or a resource orchestration module (RORM) (e.g. OSS Management Orchestration 310; Fig. 3) for implementing the resolution on one or more affected network segments of the set of network slices (e.g. virtual private networks; [0035], As a note, Ghibirl shows implementing the resolution of the virtual private networks).
Ghibirl in view of Peters also doesn’t teach: assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of services or the set of network slices; and performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Maheshwari teaches:
assessing an effectiveness of the implementation by comparing a set of actual KPI’s with a set of corresponding target KPI’s for the set of services ([0827],  “...Having computed an expected/predicted KPI value, a comparison can be made (e.g. upon receiving or otherwise identifying the actual value) between the expected/predicted KPI value and its corresponding actual KPI value...those expected/predicted KPI values that are relatively more significantly different or distant from their corresponding actual KPI values can be associated with a relatively larger/higher error score, while those expected/predicted KPI values that are relatively more comparable or close to their corresponding actual KPI values can be associated with a relatively smaller/lower error score;” [0858], “...a Web Hosting service may have three KPIs: (1) CPU Usage, (2) Memory Usage, and (3) Request Response Time...”) or the set of network slices (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management 
Ghibirl in view of Peters and in further view of Maheshwari also doesn’t teach: performing tuning of at least one of: a set of pre-defined rules for identifying the resolution, a plurality of assessment parameters for identifying the resolution, and a set of pre-defined rules for determining optimal network nodes. In an analogous art, Tapia teaches: 
performing tuning of at least one of: a set of pre-defined rules for identifying the resolution ([0033], “...one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues...”), a plurality of assessment parameters for identifying the resolution ([0031], “...the recommendation module 120 may be configured to provide one or more suggestions or courses of action in an order of preference based on several factors such as available resources, constraints, user feedback, geolocation, and/or so forth..."), and a set of pre-defined rules for determining optimal network nodes (the claim elements are recited in the alternative where only one of three options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management .

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghibril et al. (US 2019/0164087) in view of Peters et al. (US 8,583,769), as applied to claim(s) 1, 11, and 20, in further view of Scherger et al. (US 2020/0112489), hereafter referred to as “Scherger”.

Regarding claim 5, Ghibirl-Peters discloses the method of claim 1. Ghibirl in view of Peters also doesn’t teach: wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules, a set of policy constraints, a dynamic network condition, an availability of each of the one or more required resources, a set of associated KPI’s. In an analogous art, Scherger teaches:
wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a set of policy constraints (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a dynamic network condition (the claim elements are recited in the alternative , an availability of each of the one or more required resources ([0029], “...priority for repair or replacement may be determined based on the availability of spares, backups, and replacements...”), a set of associated KPI’s (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of the priority for repair or replacement may be determined based on the availability of spares, backups, and replacements as taught by Scherger because the availability of resources required affects the usability of the network element and the services associated with the network elements, whether they are able to be serviced.

Regarding claim 15, Ghibirl-Peters discloses the method of claim 11. Ghibirl in view of Peters also doesn’t teach: wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules, a set of policy constraints, a dynamic network condition, an availability of each of the one or more required resources, a set of associated KPI’s. In an analogous art, Scherger teaches:
wherein determining the one or more possible resolutions comprises determining the one or more possible resolutions based on a set of pre-defined rules (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a set of policy constraints (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), a dynamic network condition (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim), an availability of each of the one or more required resources ([0029], “...priority for repair or replacement may be determined based on the availability of spares, backups, and replacements...”), a set of associated KPI’s (the claim elements are recited in the alternative where only one of five options is required to teach the instant claim).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the intelligent element framework which manages intelligent entities, which are trained using artificial intelligence or machine learning algorithms to perform prediction or inference for different types of applications and the intelligent entities may communicate with various management components (e.g., fault management, capacity management, etc.) of the OSS management and orchestration 410 to perform different types of tasks and particularly, the Fault IE may identify and determine solutions to issues for fault management and receiving an indication of one or more potential conflicts including a broken or poor performing newly deployed configuration as taught by Ghibirl and Peters with the inclusion of the priority for repair or replacement may be determined based on the availability of spares, backups, and replacements as taught by Scherger because the availability of resources required affects the usability of the network element and the services associated with the network elements, whether they are able to be serviced.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444